Citation Nr: 0423280	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  98-15 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the veteran's service-
connected duodenal ulcer disease.

2.  Entitlement to a compensable evaluation for the 
postoperative residuals of an ingrown toenail of the right 
great toe.

3.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and a psychiatrist


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952 and from May 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The veteran's claims were previously denied by the Board in a 
November 2002 decision.  The veteran appealed this denial to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in April 2004, the Court granted a joint motion 
of the veteran and the Secretary of Veterans Affairs 
(Secretary) to vacate and remand the November 2002 Board 
decision.  Accordingly, this case has returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





REMAND

The Board has reviewed the April 2004 joint remand and 
observes that the veteran and the Secretary have set forth 
multiple bases for remanding his case for further development 
and adjudication.

First, with regard to all issues on appeal, the veteran and 
the Secretary have determined that there has been 
insufficient development and notification under the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified under 
38 U.S.C.A. §§ 5103, 5103A, and 5107 (West 2002).  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).  Further action in 
this regard is needed prior to a further Board determination 
on these issues.

Second, in regard to the claim for service connection for a 
psychiatric disorder, the veteran and the Secretary have 
noted that, while he was afforded a VA psychiatric 
examination following the Board's prior December 2000 remand, 
this examination was not conducted in compliance with the 
remand instructions because it was not conducted by a board 
of three psychiatrists.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998). 

Third, with regard to the increased evaluation claims, the 
most recent VA examinations addressing the veteran's service-
connected toe and ulcer disabilities were conducted in 1998 
and are too old to be used for current evaluation purposes.  
Accordingly, more contemporaneous examinations are needed.

The Board also observes that, in June 2004, the veteran 
submitted additional medical records to the Board and 
requested that this case be remanded to the agency of 
original jurisdiction for review of this evidence.  See 
38 C.F.R. § 20.1304 (2003).

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination, with a 
board of three psychiatrists, to 
determine the nature and etiology of his 
current psychiatric disorder.  The 
examiners are requested to review the 
entire claims file in conjunction with 
the examination.  The examiners must 
provide opinions as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's current psychiatric disorder is 
etiologically related to either: (a) 
service, or (b) service-connected 
duodenal ulcer disease.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

3.  Then, the veteran should be afforded 
a VA general medical examination, with an 
appropriate examiner, to determine the 
current severity and symptoms of his 
right great toe disorder and duodenal 
ulcer disease.  The examiner is requested 
to review the entire claims file in 
conjunction with the examination.  As to 
the right great toe disorder, the 
examiner must comment on the presence and 
extent of any painful motion or 
functional loss due to pain.  The 
examiner should also describe all current 
symptoms of the veteran's peptic ulcer 
disease.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.  

4.  Then, the veteran's claims of 
entitlement to service connection for a 
psychiatric disorder and entitlement to 
increased evaluations for the 
postoperative residuals of an ingrown 
toenail of the right great toe and 
duodenal ulcer disease should be 
readjudicated.  If the determination of 
one or more of these claims remains less 
than fully favorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


